Citation Nr: 9901565	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to November 
1951.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a February 1995 rating 
decision by the Boston, Massachusetts RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  The veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 51 in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz with speech 
discrimination ability of 88 percent and his left ear hearing 
loss is manifested by an average pure tone threshold of 66 in 
the frequencies of 1,000, 2,000, 3,000, 4,000 Hertz with 
speech discrimination ability of 80 percent on a January 1995 
VA examination.

3.  The veteran has constant, high-pitched, bilateral 
tinnitusmore intense in the left earas a result of 
inservice acoustic trauma.

4.  The veteran has two service-connected disabilities: 
bilateral defective hearing, which is evaluated as 10 percent 
disabling; and tinnitus, which is evaluated as 10 percent 
disabling.

5.  The veteran is not precluded from substantially gainful 
employment on account of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  An increased evaluation for bilateral defective hearing 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.85, Table VI, Table VII, Code 6100 (1998).

2.  An increased evaluation for tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Code 6260 (1998).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in August 1965, the RO granted service 
connection for defective hearing with tinnitus, effective 
April 1965, and assigned a 0 percent evaluation.  In July 
1982, the RO assigned separate 10 percent ratings for the 
veteran's defective hearing and tinnitus.

VA outpatient treatment reports dated from 1981 to 1995 note 
that the veteran was seen on several occasions with 
complaints of tinnitus and hearing loss.  Specifically, a 
March 1981 treatment record notes the veteran's complaints of 
hearing loss and tinnitus.  Examination revealed bilateral 
high frequency hearing loss.  An October 1995 treatment 
record notes an assessment of tinnitus.

A January 1995 VA examination report notes the veteran's 
complaints of hearing loss and tinnitus.  The veteran 
indicated that the ringing in his left ear had become 
progressively more severe in recent years.  The veteran 
denied dizziness.  Examination of the ears was normal.  No 
active ear disease was noted.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
70
70
LEFT
5
15
60
95
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.  
Diagnoses included hearing loss and constant, high-pitched, 
bilateral tinnitus.

In an August 1995 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that his tinnitus has 
progressively worsened to the extent that it would be 
impossible for [him] to follow any type of work schedule.

The veteran testified during a January 1996 personal hearing 
that his left ear rings constantly on bad days which are at 
least fifty to sixty percent of the time.  He further 
testified that he has a screeching ringing, headaches, 
[and] a burning in [his] head.  The veteran further stated, 
I hear, I just dont understand.  In addition, the 
veteran testified that for [t]he last thirty years or so, 
[he has] tried to secure employment where stress and tension 
were minimal.  Even then, [his] ability to perform was 
affected.

Analysis

Bilateral Defective Hearing

The veteran contends that the RO erred by failing to grant an 
increased rating for his service-connected bilateral 
defective hearing.  Initially, the Board finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, he has submitted a 
claim that is plausiblecapable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990);Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Moreover, it appears that the evidence 
has been fully developed and the RO has complied with its 
duty to assist the veteran in the development of that 
evidence.  However, on the basis of the entire record, the 
Board finds that an increase is not warranted.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Such 
evaluations involve consideration of the level of impairment 
of the veterans ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of the two evaluations should be 
applied, the higher evaluations will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board has carefully considered the veterans assertions 
that he has problems understanding conversation and is 
entitled to an increased rating; however, the evaluation for 
hearing loss is based on objective testing.  While we note 
his complaints, on the basis of the most recent (January 
1995) examination report obtained by VA, the Board finds that 
the objective evidence is against the assignment an increased 
rating for hearing loss.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of § 4.85 establish eleven auditory acuity levels 
from I to XI.  Tables VI and VII as set forth in 38 C.F.R. 
§ 4.85 are used to calculate the rating to be assigned.  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of § 4.85 is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(1998).

In the veteran's case, audiometric testing conducted in 
January 1995 revealed average thresholds of 51 decibels for 
the right ear and 66 decibels for the left ear.  
Additionally, the veteran had speech discrimination scores of 
88 percent correct in the right ear and 80 percent correct in 
the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, the veteran has numeric designations of II 
for the right ear and IV for the left ear.  With application 
of 38 C.F.R. § 4.85, Table VII it is clear that these test 
results do not establish entitlement to a rating in excess of 
the 10 percent evaluation that has been assigned by the RO.  

Tinnitus

The veteran contends that the RO erred by failing to grant an 
increased rating for his service-connected tinnitus.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible
capable of substantiation.  Murphy, supra, Proscelle, supra.  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.  However, on the 
basis of the entire record, the Board finds that an increase 
is not warranted.

Service connection is currently in effect for tinnitus under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 6260, and 
is assigned the maximum evaluation of 10 percent.  Such an 
evaluation is warranted for persistent tinnitus as a symptom 
of head injury, concussion, or acoustic trauma.  The most 
recent (January 1995) VA examination notes a diagnosis of 
constant, high-pitched, bilateral tinnitus.  The existing 
medical evidence demonstrates that degree of impairment is no 
greater than that contemplated by the 10 percent evaluation 
currently in effect.  

After a careful review of the available Diagnostic Codes and 
the existing medical evidence, the Board finds that 
Diagnostic Codes other than 6260 do not provide a basis to 
assign an evaluation higher than the 10 percent evaluation 
currently in effect.  The preponderance of the evidence is 
against the claim for an increased evaluation for tinnitus.

TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disabilities and, as such, a total rating in accordance with 
the provisions of 38 C.F.R. § 4.16 (1998) is in order.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1995).
 
Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits. Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993).
 
In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet.App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran is service connected for bilateral defective 
hearing, rated as 10 percent disabling, and for tinnitus, 
rated as 10 percent disabling.  His combined evaluation is 20 
percent.  The veteran does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a living wage).  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The veteran has a high school education, and his post-service 
employment history shows that he last worked full-time in 
1986 in furniture repair and last worked part-time in 1993 in 
furniture repair.  There is no probative evidence in the 
record to suggest that he is incapable of performing work due 
solely to the established service-connected disabilities.  
The record contains no opinion by a qualified professional 
that the veteran is unable to engage in substantially gainful 
employment by reason of one or both of his service-connected 
disabilities.  

The Board has nevertheless considered the veteran's claim 
that he is unemployable because his tinnitus makes it 
impossible for him to follow any type of work schedule.  
Although it does appear that the veteran is currently 
unemployed, the record does not contain any evidence that 
such unemployment is solely, or even primarily, due to one or 
both of his service-connected disabilities without regard to 
either nonservice connected disability or advancing age.  His 
disabilities, while no doubt are an interference, are not so 
severe or of such a nature as to render an individual with 
the veterans qualifications unable to perform those duties 
generally required in gainful employment.  Specifically, it 
has not been shown that the veteran would be unable to 
perform the mental and physical tasks required in connection 
with his past experience in furniture repair.  The extent of 
hearing loss shown is certain inconsistent with a finding of 
an inability to hear or understand.  As a result, the Board 
finds that the criteria, to include extraschedular criteria, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities are not 
met.  


ORDER

Entitlement to an increased rating for bilateral defective 
hearing is denied.

Entitlement to an increased rating for tinnitus is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue that was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
